EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agnes Xu on 2/9/21.
The application has been amended as follows: 

Claim 19 is amended to recite:
A method for producing a composite cathode having a collector, an active cathode material, a binder, a solid inorganic lithium ion conductor, and a liquid electrolyte, wherein
the binder is selected from the group consisting of polyvinylidene fluoride, copolymer of polyvinylidene fluoride and hexafluoro-propylene, polyethylene oxide, copolymer of styrene and butadiene, cellulose, cellulose derivatives, and mixtures thereof,
the solid inorganic lithium ion conductor is selected from the group consisting of perovskite, glass formers, garnet, and mixtures thereof,
the solid inorganic lithium ion conductor is present in the composite cathode in a higher volume fraction and weight fraction than the liquid electrolyte,
the solid inorganic lithium ion conductor is present at 20 to 40 wt% in the composite cathode in relation to the active cathode material,
0.1 to 6 wt% of carbon-containing compounds or carbon are included in the active cathode material, and

combining at least the active cathode material, the binder in solution with a solvent, and the solid inorganic lithium ion conductor to form a homogeneous slurry; applying the slurry to the collector;
stripping off the solvent under reduced pressure and/or elevated temperature, forming a porosity in the slurry;
adjusting the porosity by calendering; and 
filling up the porosity with the liquid electrolyte.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/30/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
The following is an examiner’s statement of reasons for allowance: the amendment of 2/2/21 obviates the art rejections of 12/2/20. As stated in the Remarks filed therewith, and in the interview conducted on 2/4/21, reciting what material the binder is teaches away from the Gustafson reference. Contrary to the rejection of previously presented claim 15, polyvinylidene fluoride and hexafluoropropylene are not binders in Gustafson. Gustafson specifically teaches away from using polymeric binder materials (column 1, line 66 to column 2, line 8). Modifying Gustafson to utilize the claimed materials would teach away from its intention and disclosure, especially in the context of the multiple other modifications necessary to meet the limitations of claim 1. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725